Exhibit 10.2

 

 

NILT TRUST,

as Grantor and UTI Beneficiary,

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Servicer,

NILT, INC.,

as Titling Trustee,

WILMINGTON TRUST COMPANY,

as Delaware Trustee,

and

U.S. BANK NATIONAL ASSOCIATION,

as Trust Agent

 

 

2018-A SUBI

SUPPLEMENT

Dated as of October 24, 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE ELEVEN

 

DEFINITIONS

     2  

Section 11.01

  Definitions      2  

Section 11.02

  Interpretive Provisions      2  

Section 11.03

  Rights in Respect of the 2018-A SUBI      3  

ARTICLE TWELVE

 

CREATION OF THE 2018-A SUBI

     3  

Section 12.01

  Creation of 2018-A SUBI Assets and the 2018-A SUBI      3  

Section 12.02

  Transfer of 2018-A SUBI Interests      3  

Section 12.03

  Issuance and Form of 2018-A SUBI Certificate      4  

Section 12.04

  Actions and Filings      6  

Section 12.05

  Termination of the 2018-A SUBI      6  

Section 12.06

  Representations and Warranties of Titling Trustee      7  

Section 12.07

  Transfer and Assignment of Certificates      7  

ARTICLE THIRTEEN

 

2018-A SUBI PLEDGE

     7  

Section 13.01

  Registration of the 2018-A SUBI Pledge      7  

ARTICLE FOURTEEN

 

2018-A SUBI ACCOUNTS

     8  

Section 14.01

  2018-A SUBI Collection Account      8  

Section 14.02

  2018-A Reserve Account      8  

Section 14.03

  Investment of Monies in 2018-A SUBI Accounts      8  

Section 14.04

  No Residual Value Surplus Account or Payahead Account      9  

ARTICLE FIFTEEN

 

MISCELLANEOUS PROVISIONS

     9  

Section 15.01

  Amendment      9  

Section 15.02

  Governing Law      10  

Section 15.03

  Notices      10  

Section 15.04

  Severability of Provisions      10  

Section 15.05

  Effect of Supplement on Titling Trust Agreement      11  

Section 15.06

  No Petition      11  

Section 15.07

  No Recourse      11  

Section 15.08

  Information to be Provided by the Delaware Trustee and the Titling Trustee   
  12  



--------------------------------------------------------------------------------

2018-A SUBI SUPPLEMENT

This 2018-A SUBI Supplement, dated as of October 24, 2018 (this “2018-A SUBI
Supplement”), is among NILT Trust, a Delaware statutory trust (“NILT Trust”), as
grantor and initial beneficiary (in such capacity, the “Grantor” and the “UTI
Beneficiary,” respectively), Nissan Motor Acceptance Corporation, a California
corporation (“NMAC”), as servicer, (the “Servicer”), NILT, Inc., a Delaware
corporation, as trustee (the “Titling Trustee”), Wilmington Trust Company, a
Delaware corporation with trust powers, as Delaware trustee (the “Delaware
Trustee”), and U.S. Bank National Association, a national banking association
(“U.S. Bank”), as trust agent (the “Trust Agent”).

RECITALS

A. Pursuant to the Amended and Restated Trust and Servicing Agreement, dated as
of August 26, 1998 (the “Titling Trust Agreement”), among the parties hereto,
Nissan-Infiniti LT, a Delaware statutory trust (the “Titling Trust”), was formed
to take assignments and conveyances of and hold in trust various assets (the
“Trust Assets”);

B. The UTI Beneficiary, the Servicer and the Titling Trust have entered into the
SUBI Servicing Agreement, dated as of March 1, 1999 as amended by the First
Amendment to Servicing Agreement, dated as of January 3, 2001 (the “Basic
Servicing Agreement”), which provides for, among other things, the servicing of
the Trust Assets by the Servicer;

C. Pursuant to the Titling Trust Agreement, from time to time the Titling
Trustee, on behalf of the Titling Trust and at the direction of the UTI
Beneficiary, will identify and allocate on the books and records of the Titling
Trust certain Trust Assets and create and issue one or more special units of
beneficial interest (each, a “SUBI”), the beneficiaries of which generally will
be entitled to the net cash flows arising from the corresponding Trust Assets;

D. The parties hereto desire to supplement the Titling Trust Agreement (as so
supplemented by this 2018-A SUBI Supplement, the “SUBI Trust Agreement”) to
create a SUBI (the “2018-A SUBI”);

E. The parties hereto desire to identify and allocate to the 2018-A SUBI a
separate portfolio of Trust Assets consisting of leases (the “2018-A Leases”),
the vehicles that are leased under the 2018-A Leases (the “2018-A Vehicles”),
and certain other related assets;

F. The parties hereto also desire to issue to NILT Trust a certificate
evidencing a 100% beneficial interest in the 2018-A SUBI (the “2018-A SUBI
Certificate”).

G. NILT Trust will transfer the 2018-A SUBI Certificate to Nissan Auto Leasing
LLC II (“NALL II”) pursuant to the SUBI Certificate Transfer Agreement, dated as
of October 24, 2018 (the “SUBI Certificate Transfer Agreement”), between NILT
Trust and NALL II. NALL II will further transfer the 2018-A SUBI Certificate to
Nissan Auto Lease Trust 2018-A (the “Issuing Entity”) pursuant to the Trust SUBI
Certificate Transfer Agreement, dated as of October 24, 2018 (the “Trust SUBI
Certificate Transfer Agreement”), between NALL II, as depositor (the
“Depositor”) and the Issuing Entity, as transferee.

 

   1    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

H. Pursuant to the Indenture, dated as of October 24, 2018 (the “Indenture”),
between the Issuing Entity, as issuer, and U.S. Bank National Association, as
indenture trustee (the “Indenture Trustee”), the Issuing Entity will (i) issue
the Notes; and (ii) pledge the 2018-A SUBI Certificate to the Indenture Trustee
for the benefit of the holders of the Notes.

I. The parties hereto also desire to register a pledge of the 2018-A SUBI
Certificate to the Indenture Trustee for the benefit of the holders of the
Notes.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE ELEVEN

DEFINITIONS

Section 11.01 Definitions. Capitalized terms used herein that are not otherwise
defined herein (i) shall have the respective meanings ascribed thereto in the
Agreement of Definitions, dated as of October 24, 2018 (the “Agreement of
Definitions”), by and among the Issuing Entity, NILT Trust, as the Grantor and
the UTI Beneficiary, the Titling Trust, NMAC, in its individual capacity, as
Servicer and as administrative agent (in such capacity, the “Administrative
Agent”), NALL II, the Titling Trustee, Wilmington Trust, National Association, a
national banking association with trust powers, as owner trustee (the “Owner
Trustee”), the Delaware Trustee, the Trust Agent and the Indenture Trustee and
(ii) if not defined in the Agreement of Definitions, shall have the respective
meanings ascribed thereto in the Titling Trust Agreement.

Section 11.02 Interpretive Provisions. For all purposes of this 2018-A SUBI
Supplement, except as otherwise expressly provided or unless the context
otherwise requires, (i) terms used herein include, as appropriate, all genders
and the plural as well as the singular, (ii) references to words such as
“herein,” “hereof” and the like shall refer to this 2018-A SUBI Supplement as a
whole and not to any particular part, Article or Section within this 2018-A SUBI
Supplement, (iii) references to an Article or Section such as “Article Twelve”
or “Section 12.01” shall refer to the applicable Article or Section of this
2018-A SUBI Supplement, (iv) the term “include” and all variations thereof shall
mean “include without limitation,” (v) the term “or” shall include “and/or,”
(vi) the term “proceeds” shall have the meaning ascribed to such term in the
UCC, (vii) references to Persons include their permitted successors and assigns,
(viii) references to agreements and other contractual instruments include all
subsequent amendments, amendments and restatements and supplements thereto or
changes therein entered into in accordance with their respective terms and not
prohibited by this 2018-A SUBI Supplement, except that references to the SUBI
Trust Agreement include only such items as related to the 2018-A SUBI and the
Titling Trust, (ix) references to laws include their amendments and supplements,
the rules and regulations thereunder and any successors thereto, (x) references
to this 2018-A SUBI Supplement include all Exhibits hereto, (xi) the phrase
“Titling Trustee on behalf of the Trust,” or words of similar import, shall, to
the extent required to effectuate the appointment of any Co-Trustee pursuant to
the Titling Trust Agreement, be deemed to refer to the Trustee (or such
Co-Trustee) on behalf of the Titling Trust, and (xii) in the computation of a
period of time from a specified date to a later specified date, the word “from”
shall mean “from and including” and the words “to” and “until” shall mean “to
but excluding.”

 

   2    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

Section 11.03 Rights in Respect of the 2018-A SUBI. Each Holder and Registered
Pledgee of the 2018-A SUBI Certificate (including the Issuing Entity) is a
third-party beneficiary of the SUBI Trust Agreement insofar as the Titling Trust
Agreement and this 2018-A SUBI Supplement apply to the 2018-A SUBI, the Holders
of the 2018-A SUBI Certificate, and the Registered Pledgees of the 2018-A SUBI
Certificate. Therefore, to that extent, references in the SUBI Trust Agreement
to the ability of a “Holder,” “Related Beneficiary,” or a “Registered Pledgee”
of a SUBI Certificate to take any action shall be deemed to refer to the Issuing
Entity acting at its own instigation or upon the instruction of the requisite
voting percentage of holders of Securities or Rated Securities, as specified in
the Indenture or the Trust Agreement, as applicable.

ARTICLE TWELVE

CREATION OF THE 2018-A SUBI

Section 12.01 Creation of 2018-A SUBI Assets and the 2018-A SUBI.

(a) Pursuant to Section 3.01(a) of the Titling Trust Agreement, the UTI
Beneficiary directs the Titling Trustee to create, and the Titling Trustee
hereby creates, one Sub-Trust which shall be known as the “2018-A SUBI”. The
2018-A SUBI shall represent a special unit of beneficial interest solely in the
2018-A SUBI Assets.

(b) Pursuant to Section 3.01(a) of the Titling Trust Agreement, the UTI
Beneficiary hereby directs the Titling Trustee to identify and allocate or to
cause to be identified and allocated to the 2018-A SUBI on the books and records
of the Titling Trust a separate Sub-Trust of Trust Assets consisting of 2018-A
Eligible Leases and the related Leased Vehicles and other associated Trust
Assets owned by the Titling Trust and not allocated to any Other SUBI or
reserved for allocation to any Other SUBI (or owned or acquired by the Titling
Trustee on behalf of the Titling Trust but not yet allocated to, or reserved for
allocation to, any specific Sub-Trust). Such Trust Assets (the “2018-A SUBI
Assets”) shall be accounted for and held in trust independently from all other
Trust Assets within the Titling Trust. Based upon their identification and
allocation by the Servicer pursuant to the 2018-A Servicing Supplement, the
Titling Trustee hereby identifies and allocates as 2018-A SUBI Assets the 2018-A
Leases and 2018-A Vehicles more particularly described on the Schedule of 2018-A
Leases and 2018-A Vehicles and the related Trust Assets described above, each
such 2018-A SUBI Asset to be identified on the books and accounts of the Titling
Trust as being allocated to the 2018-A SUBI.

(c) The Titling Trust is hereby granted the power and authority and is
authorized, and the Titling Trustee is authorized on behalf of the Titling
Trust, to execute, deliver and perform its obligations under the Basic
Documents.

Section 12.02 Transfer of 2018-A SUBI Interests.

(a) Interests in the 2018-A SUBI may not be transferred or assigned by the UTI
Beneficiary, and any such purported transfer or assignment shall be deemed null,
void, and of no effect herewith; provided, however, that the 2018-A SUBI
Certificate and the interests in the 2018-A SUBI represented thereby may be
(i) sold to the Depositor pursuant to the SUBI Certificate Transfer Agreement,
(ii) sold, transferred and assigned by the Depositor absolutely,

 

   3    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

or transferred and assigned or a security interest therein granted, in
connection with a Securitized Financing, (iii) transferred to the Indenture
Trustee or any subsequent Registered Pledgee to itself or any other Person
following the occurrence of an Event of Default (which has not been revoked) or
any similar term in any subsequent Securitized Financing secured by the 2018-A
SUBI Certificate or any interest therein and (iv) transferred to each direct or
indirect permitted transferee of the Indenture Trustee or such subsequent
Registered Pledgee, in each case in the circumstances contemplated in, and
subject to the conditions set forth in, Section 3.04(b) of the Titling Trust
Agreement. Each such transfer shall be registrable upon surrender of the 2018-A
SUBI Certificate to be transferred for registration of the transfer at the
corporate trust office of the Titling Trustee (or the Trust Agent, if
applicable), accompanied by a written instrument of transfer in form
satisfactory to the Titling Trustee duly executed by the Holder thereof or such
Holder’s attorney duly authorized in writing, and thereupon a new 2018-A SUBI
Certificate of a like aggregate fractional undivided interest will be issued to
the designated permitted transferee.

(b) For any transfer of the 2018-A SUBI Certificate or an interest therein to be
effective, on or prior to the date of any absolute sale, transfer, or
assignment, the related transferee must execute and deliver to the Trustee the
non-petition covenant and the agreement required pursuant to Section 3.04(b) of
the Titling Trust Agreement.

(c) The 2018-A SUBI Certificate (or any interest therein) may not be acquired by
or on behalf of any Benefit Plan Investor. The 2018-A SUBI Certificate (or any
interest therein) may not be acquired by or on behalf of a “governmental plan”
(as defined in Section 3(32) of ERISA) or any other employee benefit plan that
is subject to Similar Law if the acquisition, holding and disposition of the
2018-A SUBI Certificate (or any interest therein) would result in a violation of
Similar Law or would result in the assets of the Titling Trust being plan assets
of such plan under Similar Law.

(d) Notwithstanding any other provision herein, no transfer or assignment of an
interest in the 2018-A SUBI (other than transfer or assignments to the NILT
Trust, the Depositor, or the Issuing Entity) will be valid, and any such
purported transfer or assignment shall be deemed null, void, and of no effect
herewith, unless the purported transferee first shall have certified in writing
to the Titling Trustee that, for U.S. federal income tax purposes, the
transferee is not a partnership, S Corporation (as defined in the Code), or
grantor trust having more than one beneficial owner or having a single
beneficial owner that is a partnership or S Corporation.

Section 12.03 Issuance and Form of 2018-A SUBI Certificate.

(a) The 2018-A SUBI shall be represented by a 2018-A SUBI Certificate that shall
represent a 100% beneficial interest in the 2018-A SUBI and the 2018-A SUBI
Assets, as further set forth herein. The 2018-A SUBI Certificate shall, upon
transfer to the Issuing Entity, be registered in the name of the Issuing Entity,
representing the beneficial interest in the 2018-A SUBI Assets allocated from
the UTI. The Titling Trustee shall register a pledge of the 2018-A SUBI
Certificate in favor of the Indenture Trustee (for the benefit of the holders of
the Notes), as provided in Article Thirteen, and shall deliver the 2018-A SUBI
Certificate to the Indenture Trustee. The 2018-A SUBI Certificate shall be
substantially in the form of Exhibit A attached hereto, with such appropriate
insertions, omissions, substitutions and other variations as are

 

   4    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

required by this 2018-A SUBI Supplement and may have such letters, numbers or
other marks of identification and such legends and endorsements placed thereon
as may, consistently herewith and with the Titling Trust Agreement, be directed
by the UTI Beneficiary. Any portion of any 2018-A SUBI Certificate may be set
forth on the reverse thereof, in which case the following reference to the
portion of the text on the reverse shall be inserted on the face thereof, in
relative proximity to and prior to the signature of the Titling Trustee
executing such 2018-A SUBI Certificate:

Reference is hereby made to the further provisions of this certificate set forth
on the reverse hereof, which provisions shall for all purposes have the same
effect as if set forth at this place.

In addition, the 2018-A SUBI Certificate will bear a legend to the following
effect:

THIS 2018-A SUBI CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW. THE HOLDER HEREOF, BY PURCHASING THIS 2018-A SUBI
CERTIFICATE, AGREES THAT THIS 2018-A SUBI CERTIFICATE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS, INCLUDING (I) PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A
“QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A
QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE,
PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (II) PURSUANT
TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTIONS.

THIS 2018-A SUBI CERTIFICATE (OR ANY INTEREST HEREIN) MAY NOT BE ACQUIRED BY OR
ON BEHALF OF (I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS
SUBJECT TO TITLE I OF ERISA, (II) A “PLAN” AS DEFINED IN SECTION 4975(e)(1) OF
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), THAT IS SUBJECT TO
SECTION 4975 OF THE CODE OR (III) ANY ENTITY DEEMED TO HOLD THE “PLAN ASSETS”
(WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY SECTION
3(42) OF ERISA) OF ANY OF THE FOREGOING. IF THIS 2018-A SUBI CERTIFICATE (OR ANY
INTEREST HEREIN) IS PURCHASED OR HELD BY A “GOVERNMENTAL PLAN” (AS DEFINED IN
SECTION 3(32) OF ERISA) OR ANY OTHER EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO
ANY STATE, LOCAL OR OTHER LAW THAT IS SIMILAR TO THE FIDUCIARY AND PROHIBITED
TRANSACTION PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”), IT
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT ITS ACQUISITION, HOLDING AND
DISPOSITION OF THIS 2018-A

 

   5    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

SUBI CERTIFICATE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A VIOLATION OF
SIMILAR LAW AND WILL NOT RESULT IN THE ASSETS OF THE TITLING TRUST BEING
CONSIDERED PLAN ASSETS OF SUCH PLAN UNDER SIMILAR LAW.

The 2018-A SUBI Certificate shall be printed, lithographed, typewritten,
mimeographed, photocopied, or otherwise produced or may be produced in any other
manner as may, consistently herewith and with the Titling Trust Agreement, be
determined by the UTI Beneficiary. The 2018-A SUBI Certificate and the interest
in the 2018-A SUBI evidenced thereby shall constitute a “security” within the
meaning of Section 8-102(a)(15) of the UCC and a “certificated security” within
the meaning of Section 8-102(a)(4) of the UCC.

(b) If (i) the 2018-A SUBI Certificate is mutilated and surrendered to the
Titling Trustee, or the Titling Trustee receives evidence to its satisfaction of
the destruction, loss, or theft of the 2018-A SUBI Certificate and (ii) there is
delivered to the Titling Trustee such security or indemnity as may reasonably be
required by it to hold the Issuing Entity and the Titling Trustee, as
applicable, harmless, then the Titling Trustee shall execute and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen 2018-A
SUBI Certificate, a replacement 2018-A SUBI Certificate. Every 2018-A SUBI
Certificate issued pursuant to this Section 12.03(b) in replacement of any
mutilated, destroyed, lost, or stolen 2018-A SUBI Certificate shall constitute
an original additional contractual obligation of the Issuing Entity, whether or
not the mutilated, destroyed, lost, or stolen 2018-A SUBI Certificate shall be
at any time enforceable by anyone and shall be entitled to all of the benefits
of the SUBI Trust Agreement equally and proportionately with any and all other
2018-A SUBI Certificates duly issued hereunder. The provisions of this
Section 12.03(b) are exclusive and preclude (to the extent lawful) all other
rights and remedies with respect to the replacement or payment of mutilated,
destroyed, lost, or stolen 2018-A SUBI Certificates.

Section 12.04 Actions and Filings. Each of the UTI Beneficiary and the Titling
Trustee shall undertake all other and future actions and activities as may be
deemed reasonably necessary by the Servicer pursuant to the Servicing Agreement
to perfect (or evidence) and confirm the foregoing allocations of Trust Assets
to the 2018-A SUBI, including filing or causing to be filed UCC financing
statements and executing and delivering all related filings, documents or
writings as may be deemed reasonably necessary by the Servicer or the Registered
Pledgee hereunder or under any other Basic Document. The UTI Beneficiary hereby
irrevocably makes and appoints each of the Titling Trustee and the Servicer, and
any of their respective officers, employees or agents, as the true and lawful
attorney-in-fact of the UTI Beneficiary (which appointment is coupled with an
interest and is irrevocable) with power to sign on behalf of the UTI Beneficiary
any financing statements, continuation statements, security agreements,
mortgages, assignments, affidavits, letters of authority, notices or similar
documents necessary or appropriate to be executed or filed pursuant to this
Section.

Section 12.05 Termination of the 2018-A SUBI.

(a) If all of the 2018-A Leases and 2018-A Vehicles have been liquidated into
cash and all of such cash shall have been distributed in accordance with the
Basic Documents, then, at the direction of the Holder of the 2018-A SUBI
Certificate, the 2018-A SUBI shall be terminated and the 2018-A SUBI Certificate
shall be returned to the Titling Trustee and canceled thereby.

 

   6    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

(b) Upon a written direction to the Titling Trustee to revoke and terminate the
2018-A SUBI by the Holder of the 2018-A SUBI Certificate, the Titling Trustee
shall (i) revoke the 2018-A SUBI and (ii) promptly, at the expense of the Holder
of the 2018-A SUBI Certificate, either (A) distribute the 2018-A SUBI Assets to
the Holder of the 2018-A SUBI Certificate or (B) allocate the 2018-A SUBI Assets
to the UTI or to an Other SUBI, as directed by such Holder; provided, however,
that the 2018-A SUBI shall not be subject to such revocation prior to the
earlier of (A) the acceleration of the Notes under Section 5.2 of the Indenture
following an Indenture Default or (B) payment in full of principal of, and
accrued interest on, the Notes.

Section 12.06 Representations and Warranties of Titling Trustee. The Titling
Trustee hereby reaffirms, as of the Cutoff Date, the representations, warranties
and covenants set forth in Section 5.12 of the Titling Trust Agreement, on which
the Grantor and UTI Beneficiary, each of its permitted assignees, and each
Holder or Related Beneficiary of a 2018-A SUBI Certificate (and beneficial owner
of any portion thereof, including the Issuing Entity and the Trust
Certificateholders) may rely. For purposes of this Section, any reference in
Section 5.12 of the Titling Trust Agreement to the Titling Trust Agreement shall
be deemed to constitute references to the SUBI Trust Agreement.

Section 12.07 Transfer and Assignment of Certificates. For purposes of the SUBI
Trust Agreement, the third sentence of Section 3.04(b) of the Titling Trust
Agreement is hereby amended to read as follows:

“Notwithstanding the foregoing, prior to becoming the Registered Pledgee or
Holder of a SUBI Certificate or otherwise becoming entitled to distributions or
any other rights hereunder, the related transferee, assignee, or pledgee in each
case must (i) give a non-petition covenant substantially similar to that set
forth in Section 8.08 of the Titling Trust Agreement, and (ii) execute an
agreement in favor of each Holder from time to time of a UTI Certificate and any
certificate evidencing an Other SUBI to release all Claims to the UTI Assets and
the related Other SUBI Assets, respectively, and, if such release is not given
effect, to subordinate fully all Claims it may be deemed to have against the UTI
Assets as defined in the Titling Trust Agreement or such Other SUBI Assets, as
the case may be.”

For so long as the 2018-A SUBI Certificate remains outstanding, each Supplement
shall contain a similar amendment with respect to such Section.

ARTICLE THIRTEEN

2018-A SUBI PLEDGE

Section 13.01 Registration of the 2018-A SUBI Pledge. The parties hereto hereby
acknowledge the Issuing Entity’s pledge, assignment, and grant to the Indenture
Trustee, for the benefit of the holders of the Notes, under the Indenture of a
security interest in the 2018-A SUBI Certificate together with all rights
appurtenant thereto and proceeds thereof, to secure the Notes. The Titling
Trustee hereby acknowledges such pledge, assignment, and grant of security
interest, and the Titling Trustee agrees to cause the Indenture Trustee to be
listed in the Certificate

 

   7    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

Register as the Registered Pledgee of the 2018-A SUBI Certificate. The Issuing
Entity has caused the Titling Trustee to deliver the 2018-A SUBI Certificate to
the Indenture Trustee, as Registered Pledgee, who shall have the rights with
respect thereto described herein and in the Indenture.

ARTICLE FOURTEEN

2018-A SUBI ACCOUNTS

Section 14.01 2018-A SUBI Collection Account.

(a) With respect to the 2018-A SUBI, the Servicer shall, on or prior to the
Closing Date, establish, and shall maintain in the name of the Indenture Trustee
until the Outstanding Amount of the Notes is zero, and thereafter in the name of
the Issuing Entity, the 2018-A SUBI Collection Account, which account shall
constitute a SUBI Collection Account. The 2018-A SUBI Collection Account
initially shall be established with the Indenture Trustee. If the 2018-A SUBI
Collection Account shall cease to be an Eligible Account or if the Servicer, in
its sole discretion, notifies the Indenture Trustee in writing that the 2018-A
SUBI Collection Account should be moved, then the Servicer shall, with the
assistance of the Indenture Trustee, as necessary, cause such 2018-A SUBI
Collection Account to be moved to the institution selected by the Servicer as
described in Section 4.02(a) of the Titling Trust Agreement. The 2018-A SUBI
Collection Account shall relate solely to the 2018-A SUBI and the 2018-A SUBI
Assets, and funds therein shall not be commingled with any other monies, except
as otherwise provided for in, or contemplated by, the SUBI Trust Agreement or in
the Servicing Agreement. All deposits into the 2018-A SUBI Collection Account
shall be made as described in the Servicing Agreement.

(b) On each Deposit Date and Payment Date, pursuant to the instructions from the
Servicer, the Indenture Trustee shall make deposits and withdrawals from the
2018-A SUBI Collection Account as set forth in the 2018-A Servicing Supplement.

(c) Any transfer of funds to a Holder of a 2018-A SUBI Certificate shall be made
as directed pursuant to the Basic Documents.

Section 14.02 2018-A Reserve Account.

(a) Pursuant to Section 5.01(b) of the Trust Agreement, the Servicer, on behalf
of the Issuing Entity, shall on or prior to the Closing Date establish and
maintain the Reserve Account (i) with the Indenture Trustee, until the
Outstanding Amount is reduced to zero, and (ii) thereafter with the Owner
Trustee. Deposits to and withdrawals from the Reserve Account shall be made as
directed pursuant to the Basic Documents, including Section 8.04(c) of the
Indenture, Section 8.03 of the 2018-A Servicing Supplement and Section 14.03 of
this 2018-A SUBI Supplement.

Section 14.03 Investment of Monies in 2018-A SUBI Accounts. All amounts held in
the 2018-A SUBI Collection Account and the Reserve Account shall be invested in
Permitted Investments in accordance with Section 4.02(a) of the Titling Trust
Agreement.

 

   8    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

Section 14.04 No Residual Value Surplus Account or Payahead Account. The parties
hereby acknowledge that there shall be no Residual Value Surplus Account or
Payahead Account (as defined in the Titling Trust Agreement).

ARTICLE FIFTEEN

MISCELLANEOUS PROVISIONS

Section 15.01 Amendment.

(a) Notwithstanding any provision of the Titling Trust Agreement, the Titling
Trust Agreement, as supplemented by this 2018-A SUBI Supplement, to the extent
that it relates solely to the 2018-A SUBI, may be amended in accordance with
this Section 15.01.

(b) Any term or provision of this 2018-A SUBI Supplement may be amended by the
parties hereto, without the consent of any other Person; provided that
(i) either (A) any amendment that materially and adversely affects the
Noteholders shall require the consent of Noteholders evidencing not less than a
Majority Interest of the Notes voting together as a single class, or (B) such
amendment shall not materially and adversely affect the Noteholders, and
(ii) any amendment that adversely affects the interests of the Trust
Certificateholder, the Indenture Trustee or the Owner Trustee shall require the
prior written consent of each Persons whose interests are adversely affected. An
amendment shall be deemed not to materially and adversely affect the Noteholders
if (i) the Rating Agency Condition is satisfied with respect to such amendment,
or (ii) the Servicer delivers an Officer’s Certificate to the Indenture Trustee
stating that such amendment shall not materially and adversely affect the
Noteholders. The consent of the Trust Certificateholder or the Owner Trustee
shall be deemed to have been given if the Servicer does not receive a written
objection from such Person within 10 Business Days after a written request for
such consent shall have been given. The Indenture Trustee may, but shall not be
obliged to, enter into or consent to any such amendment that affects the
Indenture Trustee’s own rights, duties, liabilities or immunities under this
Agreement or otherwise.

(c) Notwithstanding the foregoing, no amendment shall (i) reduce the interest
rate or principal amount of any Note, or change the due date of any installment
of principal of or interest in any Note, or the Redemption Price with respect
thereto, without the consent of the Holder of such Note, or (ii) reduce the
Outstanding Amount, the Holders of which are required to consent to any matter
without the consent of the Holders of at least a Majority Interest of the Notes
which were required to consent to such matter before giving effect to such
amendment.

(d) It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

(e) Prior to the execution of any amendment to this 2018-A SUBI Supplement, the
Servicer shall provide each Rating Agency, the Trust Certificateholder, the
Depositor, the Owner Trustee and the Indenture Trustee with written notice of
the substance of such amendment. No later than 10 Business Days after the
execution of any amendment to this 2018-A SUBI Supplement, the Servicer shall
furnish a copy of such amendment to each Rating Agency, the Issuing Entity, the
Trust Certificateholder, the Indenture Trustee and the Owner Trustee.

 

   9    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

(f) Prior to the execution of any amendment to this 2018-A SUBI Supplement, the
Servicer shall provide an Opinion of Counsel to the Titling Trustee to the
effect that after such amendment, for U.S. federal income tax purposes, the
Titling Trust will not be treated as an association (or a publicly traded
partnership) taxable as a corporation and the Notes (other than Tax Retained
Notes) will properly be characterized as indebtedness.

(g) None of U.S. Bank, as trustee of NILT Trust and as Trust Agent, NILT, Inc.,
nor the Indenture Trustee shall be under any obligation to ascertain whether a
Rating Agency Condition has been satisfied with respect to any amendment. When
the Rating Agency Condition is satisfied with respect to such amendment, the
Servicer shall deliver to a Responsible Officer of U.S. Bank, as trustee of NILT
Trust and as Trust Agent, and the Indenture Trustee an Officer’s Certificate to
that effect, and U.S. Bank, as trustee of NILT Trust and as Trust Agent, and the
Indenture Trustee may conclusively rely upon the Officer’s Certificate from the
Servicer that a Rating Agency Condition has been satisfied with respect to such
amendment.

Section 15.02 Governing Law. THIS 2018-A SUBI SUPPLEMENT SHALL BE CREATED UNDER
AND GOVERNED BY AND CONSTRUED UNDER THE INTERNAL LAWS OF THE STATE OF DELAWARE,
WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

Section 15.03 Notices. The notice provisions of Section 8.03 of the Titling
Trust Agreement shall apply equally to this 2018-A SUBI Supplement. A copy of
each notice or other writing required to be delivered to the Titling Trustee
pursuant to the SUBI Trust Agreement also shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand or, in the case of mail, email (if an email address
is provided) or facsimile notice, when actually received by the intended
recipient, addressed to the party to be notified, and sent to (i) the Owner
Trustee at Wilmington Trust, National Association, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890 (telecopier no. (302) 636-4140)
(email: DCostello@wilmingtontrust.com), Attention: Corporate Trust
Administration; (ii) the Servicer at One Nissan Way, Franklin, Tennessee 37067
(telecopier no. (615) 725-8530) (email: doug.gwin@Nissan-USA.com), Attention:
Treasurer; (iii) the Trust Agent at 190 South LaSalle Street, 7th Floor,
Chicago, Illinois 60603, Attention: NILT, Inc. (telecopier no. (312) 332-7996)
(email: brian.kozack@usbank.com); or (iv) at such other address as shall be
designated by any of the foregoing in written notice to the other parties
hereto; provided, however, any demand, notice or communication to be delivered
pursuant to the SUBI Trust Agreement to any Rating Agency shall be deemed to be
delivered if a copy of such demand, notice or communication has been posted on
any web site maintained by NMAC pursuant to a commitment to any Rating Agency
relating to the Notes in accordance with 17 C.F.R. 240 17g-5(a)(3).

Section 15.04 Severability of Provisions. If any one or more of the covenants,
agreements, provisions, or terms of this 2018-A SUBI Supplement (including any
amendment hereto) shall be for any reason whatsoever held invalid, then such
covenants, agreements, provisions, or terms shall be deemed severable from the
remaining covenants, agreements, provisions, or terms of this 2018-A SUBI
Supplement, as the same may be amended, and shall in

 

   10    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

no way affect the validity or enforceability of the other provisions of the SUBI
Trust Agreement or of the 2018-A SUBI Certificate or the rights of the
Registered Pledgees thereof. To the extent permitted by applicable law, the
parties hereto waive any provision of law that renders any covenant, agreement,
provision, or term of this 2018-A SUBI Supplement invalid or unenforceable in
any respect.

Section 15.05 Effect of Supplement on Titling Trust Agreement.

(a) Except as otherwise specifically provided herein or unless the context
otherwise requires, (i) the parties hereto shall continue to be bound by all
provisions of the Titling Trust Agreement, (ii) all references in the Titling
Trust Agreement to the Titling Trust Agreement shall be to the SUBI Trust
Agreement and (iii) the provisions set forth herein shall operate either as
additions to or modifications of the existing obligations of the parties under
the Titling Trust Agreement, as the context may require. In the event of any
conflict between this 2018-A SUBI Supplement and the Titling Trust Agreement in
respect of the 2018-A SUBI, the provisions of this 2018-A SUBI Supplement shall
prevail with respect to the 2018-A SUBI only.

(b) For purposes of determining the obligations of the parties hereto under this
2018-A SUBI Supplement with respect to the 2018-A SUBI, except as otherwise
indicated by the context, general references in the Titling Trust Agreement to
(i) a SUBI Account shall be deemed to refer more specifically to a 2018-A SUBI
Account, (ii) a SUBI shall be deemed to refer more specifically to the 2018-A
SUBI, (iii) a SUBI Collection Account shall be deemed to refer more specifically
to the 2018-A SUBI Collection Account, (iv) a SUBI Asset shall be deemed to
refer more specifically to a 2018-A SUBI Asset, (v) a SUBI Supplement shall be
deemed to refer more specifically to this 2018-A SUBI Supplement, and (vi) a
Servicing Supplement shall be deemed to refer more specifically to the 2018-A
Servicing Supplement.

Section 15.06 No Petition. Each of the parties hereto and each Holder of a
2018-A SUBI Certificate, and each Registered Pledgee, by acceptance of a 2018-A
SUBI Certificate, covenants and agrees that prior to the date that is one year
and one day after the date upon which all obligations under each Securitized
Financing have been paid in full, it will not institute against, or join any
other Person in instituting against the Grantor, the Depositor, the Titling
Trustee, the Titling Trust, the Issuing Entity, any other Special Purpose
Affiliate or any Beneficiary, any bankruptcy, reorganization, arrangement,
insolvency or liquidation Proceeding or other Proceeding under any federal or
state bankruptcy or similar law. This Section shall survive the complete or
partial termination of this 2018-A SUBI Supplement, the resignation or removal
of the Titling Trustee under the SUBI Trust Agreement and the complete or
partial resignation or removal of the Servicer under the SUBI Trust Agreement or
the Servicing Agreement.

Section 15.07 No Recourse. It is expressly understood and agreed by the parties
hereto that with respect to U.S. Bank’s role as trustee of NILT Trust only, and
not with respect to its role as Trust Agent (i) this Agreement is executed and
delivered by U.S. Bank, not individually or personally, but solely as trustee of
NILT Trust, in the exercise of the powers and authority conferred and vested in
it, (ii) each of the representations, undertakings, and agreements herein made
on the part of NILT Trust, is made and intended not as personal representations,
undertakings, and agreements by U.S. Bank, but is made and intended for the
purpose of binding only NILT Trust, (iii) nothing herein contained shall be
construed as creating any liability on

 

   11    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

U.S. Bank, individually or personally, to perform any covenant, either expressed
or implied, contained herein, all such liability, if any, being expressly waived
by the parties hereto and by any Person claiming by, through or under the
parties hereto, and (iv) under no circumstances shall U.S. Bank be personally
liable for the payment of any indebtedness or expenses of NILT Trust under this
Agreement or any other related documents.

Section 15.08 Information to be Provided by the Delaware Trustee and the Titling
Trustee. The Delaware Trustee and the Titling Trustee shall provide the Issuing
Entity and the Servicer (each, a “Nissan Party” and collectively the “Nissan
Parties”) with (i) notification, as soon as practicable and in any event within
ten Business Days, of all demands communicated to a Responsible Officer of the
Delaware Trustee or the Titling Trustee, as applicable, for the repurchase or
replacement of any Receivable pursuant to Section 8.02 of the 2018-A Servicing
Supplement, and (ii) promptly upon receipt of a written request by a Nissan
Party, any other information in its possession reasonably requested by a Nissan
Party to facilitate compliance by the Nissan Parties with Rule 15Ga-1 under the
Exchange Act and Items 1104(e) and 1121(c) of Regulation AB. In no event shall
the Delaware Trustee or the Titling Trustee be deemed to be a “securitizer” as
defined in Section 15G(a) of the Exchange Act, nor shall it have any
responsibility for making any filing required to be made by a securitizer under
the Exchange Act or Regulation AB.

[Signature Pages to Follow]

 

   12    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and UTI Beneficiary, the Servicer, the Titling
Trustee, the Delaware Trustee and, solely for the limited purposes set forth in
Sections 14.01, 14.02, 14.03 and 14.04, the Trust Agent, have caused this 2018-A
SUBI Supplement to be duly executed by their respective officers as of the day
and year first above written.

 

NILT TRUST, as Grantor and UTI Beneficiary By:  

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:  

 

Name:  

 

Title:  

 

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Servicer

By:  

 

Name:  

 

Title:  

 

NILT, INC.,

as Titling Trustee

By:  

 

Name:  

 

Title:  

 

WILMINGTON TRUST COMPANY,

as Delaware Trustee

By:  

 

Name:  

 

Title:  

 

 

   S-1    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Trust Agent

By:

 

                                              

Name:

 

 

Title:

 

 

 

   S-2    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

Receipt of this original counterpart of this 2018-A SUBI Supplement is hereby
acknowledged on this                      day of October, 2018.

 

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

By:

 

                                      

Name:

 

 

Title:

 

 

 

   S-3    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF 2018-A SUBI CERTIFICATE

THIS 2018-A SUBI CERTIFICATE MAY NOT BE TRANSFERRED OR ASSIGNED EXCEPT UPON THE
TERMS AND SUBJECT TO THE CONDITIONS SPECIFIED HEREIN

NISSAN - INFINITI LT

2018-A SPECIAL UNIT OF BENEFICIAL INTEREST CERTIFICATE

evidencing a fractional undivided interest in the 2018-A SUBI Assets of
Nissan-Infiniti LT, a statutory trust organized pursuant to the Delaware
Statutory Trust Act (the “Titling Trust”).

(This Certificate does not represent any interest in the UTI Assets or any Other
SUBI Assets of the Issuing Entity or an obligation, of, or interest in, NILT
Trust, Nissan Motor Acceptance Corporation, NILT, Inc. or any of their
respective Affiliates.)

THIS 2018-A SUBI CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW. THE HOLDER HEREOF, BY PURCHASING THIS 2018-A SUBI
CERTIFICATE, AGREES THAT THIS 2018-A SUBI CERTIFICATE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS, INCLUDING (I) PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A
“QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A
QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE,
PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (II) PURSUANT
TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTIONS.

THIS 2018-A SUBI CERTIFICATE (OR ANY INTEREST HEREIN) MAY NOT BE ACQUIRED BY OR
ON BEHALF OF (I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS
SUBJECT TO TITLE I OF ERISA, (II) A “PLAN” AS DEFINED IN SECTION 4975(e)(1) OF
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), THAT IS SUBJECT TO
SECTION 4975 OF THE CODE OR (III) ANY ENTITY DEEMED TO HOLD THE “PLAN ASSETS”
(WITHIN THE MEANING

 

   A-1    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

OF 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA) OF ANY
OF THE FOREGOING. IF THIS 2018-A SUBI CERTIFICATE (OR ANY INTEREST HEREIN) IS
PURCHASED OR HELD BY A “GOVERNMENTAL PLAN” (WITHIN THE MEANING OF SECTION 3(32)
OF ERISA) OR ANY OTHER EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO ANY STATE, LOCAL
OR OTHER LAW THAT IS SIMILAR TO THE FIDUCIARY AND PROHIBITED TRANSACTION
PROVISIONS OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”), IT SHALL BE
DEEMED TO REPRESENT AND WARRANT THAT ITS ACQUISITION, HOLDING AND DISPOSITION OF
THIS 2018-A SUBI CERTIFICATE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A
VIOLATION OF SIMILAR LAW AND WILL NOT RESULT IN THE ASSETS OF THE TITLING TRUST
BEING CONSIDERED PLAN ASSETS OF SUCH PLAN UNDER SIMILAR LAW.

No. R-        evidencing a 100% interest in all 2018-A SUBI Assets (as defined
below).

This 2018-A Special Unit of Beneficial Interest Certificate does not represent
an interest in or obligation of Nissan Motor Acceptance Corporation, NILT, Inc.
or any of their respective affiliates.

THIS CERTIFIES THAT                         is the registered owner of a
nonassessable, fully-paid, 100% beneficial interest in the 2018-A SUBI Assets
owned by the Titling Trust.

The Titling Trust was created pursuant to the Amended and Restated Trust and
Servicing Agreement, dated as of August 26, 1998 as amended, supplemented or
otherwise modified from time to time, (the “Titling Trust Agreement”), among
NILT Trust, a Delaware statutory trust, as grantor and initial beneficiary (in
such capacities, the “Grantor” and the “UTI Beneficiary,” respectively), NILT,
Inc., a Delaware corporation, as trustee (the “Titling Trustee”), Nissan Motor
Acceptance Corporation, a California corporation, as servicer (the “Servicer”),
Wilmington Trust Company, a Delaware corporation with trust powers, as Delaware
trustee (the “Delaware Trustee”), and U.S. Bank National Association, a national
banking association, as trust agent (the “Trust Agent”).

This certificate is a duly authorized 2018-A SUBI Certificate, and is issued
under and is subject to the terms, provisions and conditions of the Titling
Trust Agreement and the 2018-A SUBI Supplement thereto, dated as of October 24,
2018 (the “2018-A SUBI Supplement” and, together with the Titling Trust
Agreement, the “SUBI Trust Agreement”). Capitalized terms used herein that are
not otherwise defined shall have the meanings ascribed thereto in the Agreement
of Definitions, dated as of October 24, 2018, by and among Nissan Auto Lease
Trust 2018-A, as issuer, (the “Issuing Entity”) NILT Trust, as the Grantor and
the UTI Beneficiary, the Titling Trust, Nissan Motor Acceptance Corporation, in
its individual capacity, as the Servicer and administrative agent, Nissan Auto
Leasing LLC II (the “Depositor”), the Titling Trustee, Wilmington Trust,
National Association, as owner trustee, the Delaware Trustee, the Trust Agent
and U.S. Bank National Association, as indenture trustee (the “Indenture
Trustee”). By acceptance of this 2018-A SUBI Certificate, the Holder hereof
assents to the terms and conditions of the SUBI Trust Agreement and agrees to be
bound thereby. A summary of certain of the pertinent provisions of the SUBI
Trust Agreement is set forth below.

 

   A-2    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

The assets of the Titling Trust allocated to the 2018-A SUBI will generally
consist of (i) cash capital, (ii) the 2018-A Leases (iii) the 2018-A Vehicles,
(iv) certain related Trust Assets and (v) all of the Titling Trust’s rights
thereunder, including the right to proceeds arising therefrom or in connection
therewith.

Under the Titling Trust Agreement, from time to time the UTI Beneficiary may
direct the Trustee to issue to or upon the order of the UTI Beneficiary one or
more certificates (each, a “SUBI Certificate”) representing a beneficial
interest in certain specified Leased Vehicles, Leases and related Trust Assets
(such assets, the “SUBI Assets”). Upon the issuance of the SUBI Certificates
relating to the SUBI Assets, the beneficial interest in the Titling Trust and
the Trust Assets represented by the UTI shall be reduced by the amount of the
Trust Assets represented by such SUBI Certificates. This certificate was issued
pursuant to the 2018-A SUBI Supplement and represents a 100% beneficial interest
in the 2018-A SUBI Assets.

The UTI and the 2018-A SUBI shall each constitute a separate series of the
Titling Trust pursuant to Section 3806(b)(2) of the Delaware Statutory Trust Act
for which separate and distinct records shall be maintained.

The 2018-A SUBI Supplement may be amended by the parties thereto upon the terms
and subject to the conditions set forth in the 2018-A SUBI Supplement.

The Holder, by acceptance of this 2018-A SUBI Certificate, covenants and agrees
that prior to the date that is one year and one day after the date upon which
all obligations under each Securitized Financing have been paid in full, it will
not institute against, or join any other Person in instituting against, the
Grantor, the Depositor, the Titling Trustee, the Titling Trust, the Issuing
Entity , any Beneficiary, any Special Purpose Affiliate, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceedings under any federal or state bankruptcy or similar law. Such covenant
shall survive the termination of the SUBI Trust Agreement, the resignation or
removal of the Titling Trustee under the SUBI Trust Agreement or the complete or
partial resignation of the Servicer under the SUBI Trust Agreement or the
Servicing Agreement.

The Holder hereof hereby (i) expressly waives any claim it may have to any
proceeds or assets of the Titling Trustee and to all of the Trust Assets other
than those from time to time included within the 2018-A SUBI as 2018-A SUBI
Assets and those proceeds or assets derived from or earned by such 2018-A SUBI
Assets and (ii) expressly subordinates in favor of the Holder of any certificate
evidencing an Other SUBI or a UTI Certificate any claim to any Other SUBI or UTI
Assets that, notwithstanding the waiver contained in clause (i), may be
determined to exist.

The Titling Trustee shall keep the certificate register with respect to this
2018-A SUBI Certificate, and the Holder of this 2018-A SUBI Certificate shall
notify the Titling Trustee of any change of address or instructions on the
distribution of funds.

The 2018-A SUBI may only be terminated under the terms and subject to the
conditions set forth in the 2018-A SUBI Supplement. The Titling Trust or the UTI
may terminate upon the terms and subject to the conditions set forth in the SUBI
Trust Agreement.

 

   A-3    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

No SUBI or SUBI Certificate shall be transferred or assigned except to the
extent specified in the SUBI Trust Agreement or in any related Supplement and,
to the fullest extent permitted by applicable law, any such purported transfer
or assignment other than as so specified shall be deemed null, void, and of no
effect under the SUBI Trust Agreement. Notwithstanding the foregoing, any SUBI
Certificate and the interest in the SUBI evidenced thereby may be
(i) transferred, assigned or pledged to any Special Purpose Affiliate or
(ii) transferred, assigned or pledged by the Related Beneficiary or a Special
Purpose Affiliate to or in favor of (A) a trustee for one or more trusts or
(B) one or more other entities, in either case solely for the purpose of
securing or otherwise facilitating one or more Securitized Financings.

This 2018-A SUBI Certificate shall be governed by and construed under the
internal laws of the State of Delaware, without reference to its conflicts of
law provisions.

Unless this 2018-A SUBI Certificate shall have been executed by an authorized
officer of the Titling Trustee, by manual signature, this 2018-A SUBI
Certificate shall not entitle the holder hereof to any benefit under the SUBI
Trust Agreement or be valid for any purpose.

 

   A-4    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NILT, Inc., as trustee of the Titling Trust and not in its
individual capacity, has caused this 2018-A SUBI Certificate to be duly
executed.

Dated:                    , 2018

 

    NISSAN-INFINITI LT     By:  

NILT, INC.,

as Titling Trustee

(SEAL)         By:  

 

    Name:     Title:

ATTEST:

    This is the 2018-A SUBI Certificate referred to in the within-mentioned
Supplement.    

NILT, INC., as Titling Trustee

   

By:

 

 

     

Authorized Officer

 

   A-5    (NALT 2018-A SUBI Supplement)



--------------------------------------------------------------------------------

FOR VALUE RECEIVED, the undersigned hereby sells, transfers and assigns unto
                     the within 2018-A SUBI Certificate, and all rights
thereunder, hereby irrevocably constituting and appointing                     
as attorney to transfer said 2018-A SUBI Certificate on the books of the
certificate registrar, with full power of substitution in the premises.

 

   

NISSAN AUTO LEASE TRUST 2018-A

By: WILMINGTON TRUST, NATIONAL ASSOCIATION,

not in its individual capacity but solely as Owner Trustee

Date:     By:  

                                          

   

Name:

Title:

 

 

   A-6    (NALT 2018-A SUBI Supplement)